           Case 1:16-cv-08080-JGK Document 131 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MATTHEW JONES,

                         Plaintiff,                 Case No.: 1:16-cv-08080-JGK

                v.

 CITY OF NEW YORK, et al.,                          CORRECTED MOTION FOR
                                                    ADMISSION PRO HAC VICE
                         Defendants.




          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Amir H. Ali hereby move this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for Plaintiff Matthew Jones in the above-captioned

action.

          I am in good standing of the bars of the State of California and the District of Columbia,

and there are no pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: August 3 2020                    Respectfully Submitted,
                                        s/ Amir H. Ali
                                        Amir H. Ali
                                        RODERICK & SOLANGE MACARTHUR JUSTICE CENTER
                                        777 6th Street NW
                                        11th Floor
                                        Washington, DC 20001
                                        Telephone: (202) 869-3434
                                        Fax: (202) 869-3435
                                        amir.ali@macarthurjustice.org

                                        Counsel for Plaintiff Matthew Jones
         Case 1:16-cv-08080-JGK Document 131 Filed 08/03/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I electronically filed the foregoing Corrected

Motion for Admission Pro Hac Vice with the Clerk of the Court for the United States of District

Court for the Southern District of New York by using the CM/ECF system. I certify that all

participants in the case are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.

                                                    /s/ Amir H. Ali
                                                    Amir H. Ali
